6 S.Ct. 914
117 U.S. 611
29 L.Ed. 1003
STATE and others, Trustees, etc.,v.MONTAGUE and others.
Filed April 12, 1886.

Samuel F. Rice, for appellants.
Xenophon Wheeler, for appellees.
MILLER, J.


1
This was an action of ejectment tried by a jury in the same court which decided the preceding case, in which the plaintiffs in error based their right to recover on the same mortgage which they sought to foreclose in that suit. The court instructed the jury against them on the ground that they had no legal title. As the foregoing opinion decides that they had no title at all, legal or equitable, the judgment of the court below must be affirmed.